As filed with the Securities and Exchange Commission on September 17, 2010 1933 Act Registration No. 333-155333 1940 Act Registration No. 811-08559 CIK No. 0001051629 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 9 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 88 Lincoln Life & Annuity Flexible Premium Variable Life Account M (Exact Name of Registrant) Lincoln AssetEdgeSM VUL LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK (Exact Name of Depositor) 100 Madison Street, Suite 1860 Syracuse, NY 13202 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, Including Area Code: (315) 428-8400 Robert O. Sheppard, Esquire Lincoln Life & Annuity Company of New York 100 Madison Street, Suite 1860 Syracuse, NY 13202 (Name and Address of Agent for Service) Copy to: John L. Reizian The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Approximate Date of Proposed Public Offering: Continuous Title of Securities being registered: Indefinite Number of Units of Interest in Variable Life Insurance Contracts. An indefinite amount of the securities being offered by the Registration Statement has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. The Form 24F-2 for the Registrant for the fiscal year ending December 31, 2009 was filed March 23, 2010. It is proposed that this filing will become effective: /x/ immediately upon filing pursuant to paragraph (b) / / on August 16, 2010 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on April 1, 2010 pursuant to paragraph (a)(1) of Rule 485. / / This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. Such effective date shall be September 3, 2010. The Prospectus and Statement of Additional Information, including the financial statements of Lincoln Life & Annuity Company of New York and the financial statements of Lincoln Life & Annuity Flexible Premium Variable Life Account M, as submitted with Post-Effective Amendment No. 7 to Registration Statement on Form N-6 filed on April 1, 2010 (File No. 333-155333), are incorporated herein by reference. Lincoln Life & Annuity Company of New York: Lincoln Life & Annuity Flexible Premium Variable Life Account M Supplement Dated September 17, 2010 To the Product Prospectuses dated May 1, 2010 for: Lincoln AssetEdge® VUL This supplement outlines certain changes to your variable universal life insurance product prospectus (in order of how these respective sections appear in your original prospectus). It is for informational purposes only; no action is required on your part. Keep this supplement with your prospectus for future reference. Unless otherwise indicated, these changes are effective as of the date of this supplement. Changes to “LINCOLN LIFE, THE SEPARATE ACCOUNT AND THE GENERAL ACCOUNT” section of the prospectus: Effective as of the close of business on October 1, 2010, the following information amends the “Sub-Accounts and Funds” section related to Lincoln Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation: The LVIP Marsico International Growth Fund has changed its name following a change in sub-advisor.It is now know as: LVIP MFS International Growth Fund:Long-term capital appreciation. (subadvised by Massachusetts Financial Services Company) (formerly subadvised by Marsico Capital Management, LLC) Effective as of the close of business on October 8, 2010, the following information amends the “Sub-Accounts and Funds” section related to Delaware VIP Trust, advised by Delaware Management Company: The Delaware VIP Trend Series fund has changed its name following a merger.It is now known as: Delaware VIP Smid Cap Growth Series: Capital appreciation. (formerly Delaware VIP Trend Series) Changes to “YOUR INSURANCE POLICY” section of the prospectus: The following sentence is added to the beginning of the Estate Tax Repeal Rider description located under the “Riders” section: This rider will no longer be available to policies issued on or after November 15, 2010. PART C - OTHER INFORMATION Item 26. EXHIBITS (1) Resolution of the Board of Directors of Lincoln Life & Annuity Company of New York and related documents authorizing establishment of the Account.(1) (2) N/A (3) (a) Principal Underwriting Agreement between Lincoln Life & Annuity Company of New York and Lincoln Financial Distributors, Inc.(3) (4) (a) Policy Form LN698 NY. (11) (b) Change of Insured Rider - Policy Form LR496 NY(5) (c) Estate Tax Repeal Rider - Policy Form LR511 NY(6) (d) Overloan Protection Rider - Policy Form LR540(7) (e) Waiver of Monthly Deduction Rider - Policy Form LR436 LNY, LR437 LNY(8) (5) (a) Application - Policy Form LFF06300-18 (11) (b) Addendum to Application - Policy Forms: LFF06301-18, LFF06302-18, LFF06303-18, LFF06304-18, LFF06305-18, LFF06306-18, LFF06307-18 (11) (6) (a) Articles of Incorporation of Lincoln Life & Annuity Company of New York.(10) (b) Bylaws of Lincoln Life & Annuity Company of New York.(10) (7) Form of Reinsurance Contracts(7) (8) Fund Participation Agreements, and amendments thereto, between Lincoln Life & Annuity Company of New York and: (a) AllianceBernstein Variable Products Series Fund, Inc. (14) (b) American Century Investments Variable Portfolios, Inc. (14) (c) BlackRock Variable Series Funds, Inc. (14) (d) Delaware VIP Trust (14) (e) DWS VIP Trust (14) (f) DWS Variable Series II (14) (g) Fidelity Variable Insurance Products (14) (h) Franklin Templeton Variable Insurance Products Trust (14) (i) Janus Aspen Series (14) (j) Lincoln Variable Insurance Products Trust (14) (k) MFS Variable Insurance Trust (2) (l) PIMCO Variable Insurance Trust (2) (9) (a) Accounting and Financial Administrative Services Agreement dated October 1, 2007 among Mellon Bank, N.A., The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York(12). (b) Amended and Restated Service Agreement by and between Lincoln Life & Annuity Company of New York and The Lincoln National Life Insurance Company, effective January 1, 2004.(13) (10) Not applicable. (11) Opinion and Consent of John L. Reizian, Esquire (Filed herewith) (12) Not Applicable. (13) Not Applicable. (14) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm (15) Not applicable. (16) Not applicable. (17) Compliance Procedures (4) (1) Incorporated by reference to Registration Statement on Form N-8B-2 (File No. 811-08651) filed on February 11, 1998. (2) Incorporated by reference to Post-Effective Amendment No. 4 on Form N-6 (File No. 333-141768) filed on April 2, 2009. (3) Incorporated by reference to Post-Effective Amendment No. 1 on Form N-4 (File No. 333-145531) filed on November 16, 2007. (4) Incorporated by reference to Post-Effective Amendment No. 1 on Form N-6 (File No. 333-146507) filed on April 1, 2010. (5) Incorporated by reference to Post-Effective Amendment No. 7 on Form S-6 (File No. 333-42507) filed on April 20, 2001. (6) Incorporated by reference to Post-Effective Amendment No. 2 on Form S-6 (File No. 333-52194) filed on November 13, 2001. (7) Incorporated by reference to Registration Statement on Form N-6 (File No. 333-148917) filed on January 29, 2008 (8) Incorporated by reference to Registration Statement on Form S-6 (File No. 333-42507) filed on December 17, 1997. (9) Incorporated by reference to Post-Effective Amendment No. 11 on Form N-4 (File No. 333-145531) filed on August 26, 2010. (10) Incorporated by reference to Post-Effective Amendment No. 17 on Form N-6 to Registration Statement on Form S-6 (File No. 033-77496) filed on April 2, 2007. (11) Incorporated by reference to Registration Statement on Form N-6 (File No. 333-155333) filed on November 13, 2008. (12) Incorporated herein by reference to the Registration Statement on Form N-4 (File No. 333-147673) filed on November 28, 2007. (13) Incorporated by reference to Post-Effective Amendment No. 3 on Form N-6 (File No. 333-84684) filed on April 7, 2004. (14) Incorporated by reference to Post-Effective Amendment 7 on Form N-6 (File No.: 333-155333) filed on April 1, 2010. Item 27. Directors and Officers of the Depositor Name Positions and Offices with Depositor Charles C. Cornelio** Executive Vice President and Chief Administrative Officer and Director Frederick J. Crawford** Executive Vice President, Chief Financial Officer and Director Robert W. Dineen*** Director Lawrence A. Samplatsky**** Vice President and Chief Compliance Officer Dennis R. Glass** President, Chief Executive Officer and Director George W. Henderson, III Granville Capital 300 North Greene Street Greensboro, NC 27401 Director Mark E. Konen***** Senior Vice President and Director M. Leanne Lachman 870 United Nations Plaza, #19-E New York, NY 10017 Director Louis G. Marcoccia Syracuse University Crouse-Hinds Hall, Suite 620 900 South Crouse Avenue Syracuse, NY 13244 Director, Senior Vice President Patrick S. Pittard20 Cates Ridge Atlanta, GA 30327 Director Robert O. Sheppard* Second Vice President, Secretary and General Counsel * Principal business address is 100 Madison Street, Suite 1860, Syracuse, NY 13202 ** Principal business address is 150 Radnor Chester Road, Radnor, PA 19087 *** Principal business address is Center Square West Tower, 1500 Market Street, Suite 3900, Philadelphia, PA 19102-2112 **** Principal business address is 350 Church Street, Hartford, CT 06103 ***** Principal business address is 100 North Greene Street, Greensboro, NC Item 28. Persons Controlled by or Under Common Control with the Depositor or the Registrant Organizational Chart of the Lincoln National Corporation Insurance Company Holding Company System (9) Item 29. Indemnification (a) Brief description of indemnification provisions: In general, Article VII of the By-Laws of Lincoln Life & Annuity Company of New York provides that Lincoln New York will indemnify certain persons against expenses, judgments and certain other specified costs incurred by any such person if he/she is made a party or is threatened to be made a party to a suit or proceeding because he/she was a director, officer, or employee of Lincoln New York, as long as he/she acted in good faith and in a manner he/she reasonably believed to be in the best interests of, or act opposed to the best interests of, Lincoln New York. Certain additional conditions apply to indemnification in criminal proceedings. In particular, separate conditions govern indemnification of directors, officers, and employees of Lincoln Life in connection with suits by, or in the right of, Lincoln New York.Please refer to Article VII of the By-Laws of Lincoln New York (Exhibit No. 6(b) hereto) for the full text of the indemnification provisions. Indemnification is permitted by, and is subject to the requirements of, New York law. (b) Undertaking pursuant to Rule 484 of Regulation C under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless i n the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 30. Principal Underwriter (a) Lincoln Financial Distributors, Inc. currently serves as Principal Underwriter for; Lincoln Life & Annuity Variable Annuity Account H; Lincoln Life & Annuity Flexible Premium Variable Life Account JA-B; Lincoln National Variable Annuity Account L; Lincoln Life & Annuity Variable Annuity Account L; Lincoln Life & Annuity Flexible Premium Variable Life Account M; Lincoln New York Account N for Variable Annuities; LLANY Separate Account R for Flexible Premium Variable Life Insurance; LLANY Separate Account S for Flexible Premium Variable Life Insurance; and Lincoln Life & Annuity Flexible Premium Variable Life Account Y. (b) Officers and Directors of Lincoln Financial Distributors, Inc.: Name Positions and Offices with Underwriter Anant Bhalla* Vice President and Treasurer Patrick J. Caulfield** Vice President and Chief Compliance Officer Joel Schwartz* Vice President and Director James Ryan* Vice President and Director Keith S. Ryan*** Vice President and Chief Financial Officer Wilford H. Fuller* President, Chief Executive Officer and Director Linda Woodward*** Secretary * Principal business address is 150 Radnor Chester Road, Radnor, PA 19087 ** Principal business address is 350 Church Street, Hartford, CT 06103 *** Principal business address is 1300 S. Clinton Street, Ft. Wayne, IN 46802 **** Principal business address is 100 Madison Street, Suite 1860, Syracuse, NY 13202 (c) N/A Item 31. Location of Accounts and Records Books of Account and corporate records are maintained by Lincoln Life & Annuity Company of New York, 100 Madison Street, Suite 1860, Syracuse, New York 13202. All other accounts, books, and documents, except accounting records, required to be maintained by the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company, 1300 S. Clinton Street, Fort Wayne, Indiana 46802 and One Granite Place, Concord, New Hampshire 03301. The accounting records are maintained by Bank of New York Mellon, N.A., One Mellon Bank Center, 500 Grant Street, Pittsburgh, Pennsylvania 15258. Item 32. Management Services Not Applicable. Item 33. Fee Representation Lincoln Life represents that the fees and charges deducted under the policies, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by Lincoln Life. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant, Lincoln Life & Annuity Flexible Premium Variable Life Account M, has duly caused this Post-Effective Amendment Number 9 to the Registration Statement (File No.: 333-155333; 811-08559; CIK: 0001051629) on Form N-6 to be signed on its behalf by the undersigned thereunto duly authorized, in the City of Hartford and State of Connecticut, on the 17th day of September, 2010.Registrant certifies that this amendment meets all of the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933. Lincoln Life & Annuity Flexible Premium Variable Life Account M (Registrant) /s/ Joshua R. Durand By: Joshua R. Durand Assistant Vice President Lincoln Life & Annuity Company of New York Lincoln Life & Annuity Company of New York (Depositor) /s/ Joshua R. Durand By: Joshua R. Durand Assistant Vice President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment Number 9 to the Registration Statement on Form N-6 (File No.: 333-155333; 811-08559; CIK: 0001051629) has been signed below on September 17, 2010 by the following persons, as officers and directors of the Depositor, in the capacities indicated: SignatureTitle /s/ Dennis R. Glass * President Dennis R. Glass /s/ Charles C. Cornelio * Executive Vice President; Chief Administration Officer and Charles C. Cornelio Director /s/ Frederick J. Crawford * Executive Vice President, Chief Financial Officer and Director Frederick J. Crawford /s/ C. Phillip Elam II * Senior Vice President, Chief Investment Officer C. Phillip Elam II /s/ Robert W. Dineen * Director Robert W. Dineen /s/ George W. Henderson, III * Director George W. Henderson, III /s/ Mark E. Konen * Director Mark E. Konen /s/ M. Leanne Lachman * Director M. Leanne Lachman /s/ Louis G. Marcoccia * Director Louis G. Marcoccia /s/ Patrick S. Pittard * Director Patrick S. Pittard /s/ John L. Reizian *By: John L. Reizian Attorney-in-Fact, pursuant to a Power- of-Attorney filed with this Registration Statement
